Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 9/23/22 do not overcome the rejection set forth in the office action mailed 7/14/22, which are maintained below. The discussion of the rejection has been updated as necessitated by the amendments. Newly added claims 16-18 are also rejected below.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (WO 2016/0125761 A1) in view of Lightcap (U.S. Pat. No. 6,204,225) and Kitamura (U.S. PG Pub. No. 2016/0326450, “Kitamura ‘450”).
An English-language machine translation of Kitamura, which is attached, has been used in setting forth this rejection, and the line numbers referred to herein are those of the machine translation. 
In lines 33-42 Kitamura discloses a water-soluble metalworking oil composition comprising a sulfur-based extreme pressure agent, an unsaturated fatty acid or polymer thereof, and an amine. In lines 110-111 Kitamura discloses that the sulfur-based extreme pressure agent can be sulfurized fats and oils, as recited in component (A) of claim 1. In line 99 Kitamura discloses that the unsaturated fatty acid can be ricinoleic acid, which is a hydroxy fatty acid as recited in amended claim 1. A polymer of ricinoleic acid meets the limitations of component (C) of claim 1. In lines 126-138 Kitamura discloses that the amine can be various tertiary and secondary amines, as recited in component (D) of claim 1. In lines 105-109 and 121-125 Kitamura discloses that the unsaturated fatty acid polymer and sulfur-based extreme pressure agents are present in amounts within or overlapping the ranges recited for components (A) and (C) of claim 1. In particular, Kitamura discloses that the unsaturated fatty acid polymer is more preferably present in an amount of 10 to 50% by weight, and the sulfur-based extreme pressure agent is more preferably present in an amount of 2 to 20% by weight, leading to a range of ratios of unsaturated fatty acid polymer to sulfur-based extreme pressure agent of 0.5 to 25, encompassing the range recited in amended claim 1. In lines 61-91 Kitamura discloses that the composition comprises an oil in an amount of 5 to 90% by weight, overlapping the range recited in amended claim 1. It is also noted that Kitamura discloses in lines 72-75 that the oil can be various natural oils such as vegetable oils, the concentration of which is not limited by the limitation in amended claim regarding mineral and synthetic oil concentration. When the oil in the composition of Kitamura is a natural oil, the oil can be present in any amount without violating the new limitation in claim 1. 
In lines 150-158 Kitamura discloses that the ratio of the base number of the amine (component D of Kitamura) to the acid value of the unsaturated fatty acid or polymer thereof is more preferably 1.2 or more, overlapping the range recited in claim 10. In the examples, Kitamura discloses compositions comprising 12% by weight of the amine, within the range recited in claim 6, and further leading to a ratio of amine to sulfur-based extreme pressure agent encompassing the range recited in claim 7, and amine to unsaturated fatty acid or polymer thereof overlapping the range recited in claim 9, based on the concentration ranges discussed above. While claim 11 recites an intended use limitation, it is noted that Kitamura discloses in lines 210-212 that the composition can be used for processing stainless steel, alloy steel, and nickel-based alloys, all as recited in claim 11, and also meeting the method limitations of claim 15. In lines 182-209 Kitamura discloses that the composition can be diluted with water, meeting the limitations of claim 12, where the composition is diluted to amounts overlapping the range recited in claim 14. The differences between Kitamura and the currently presented claims are:
i) Kitamura discloses in lines 161 and 163-165 that the composition can comprise a nonionic surfactant in an amount of 0.1 to 10% by weight of the surfactant, leading to a range of ratios of surfactant to sulfur-based extreme pressure agent of 0.005 to 5.0, overlapping the range recited in amended claim 1, a range of ratios of unsaturated fatty acid polymer to surfactant of 1 to 5000, encompassing the range recited in claim 5, and a range of ratios of amine to surfactant of at least 1.2, encompassing the range recited in claim 8. Kitamura further discloses in lines 207-209 that the water used to dilute the composition can be various types of water including deionized water and tap water. Kitamura does not specifically disclose the HLB of the nonionic surfactant.
ii) Kitamura does not specifically disclose the viscosity of the sulfurized fat and oil.
iii) Kitamura does not specifically disclose the hardness of the water used to dilute the composition. This relates to claim 13. 
iv) Some of the ranges of Kitamura overlap or encompass the claimed ranges rather than falling within them.
With respect to i), in column 2 lines 38-44 Lightcap discloses a metalworking fluid comprising a surfactant. In column 6 lines 9-17 and 30-41 Lightcap discloses that nonionic surfactants having an HLB of 11 to 13, within the range recited for component (B) of claim 1, are useful surfactants. The surfactants disclosed by Lightcap include an ethylene oxide adduct of a mixture of C12 and C14 alcohols, meeting the limitations of the component (B) of claim 2. 
It would have been obvious to one of ordinary skill in the art to select the nonionic surfactant of Kitamura to have the HLB disclosed by Lightcap, since Lightcap discloses in column 6 lines 37-40 that nonionic surfactants having an HLB of 11 to 13 ensure dispersibility of the composition into a wide range of water hardnesses, and it would have been obvious to one of ordinary skill in the art to select the specific ethylene oxide adduct of Lightcap since Lightcap teaches that it is a suitable surfactant for producing a stable concentrate that will not separate during long term storage.
With respect to ii), in paragraph 9 Kitamura ‘450 discloses a metalworking oil composition, and in paragraph 29 Kitamura ‘450 discloses that the composition preferably comprises a sulfurized fat and oil. In paragraph 31 Kitamura ‘450 discloses that the sulfurized fat and oil has a viscosity of 100 mm2/s to 2000 mm2/s, overlapping the range recited for component (A) of claim 1. 
It would have been obvious to one of ordinary skill in the art to select or prepare the sulfurized oil and fat of Kitamura to have the viscosity taught by Kitamura ‘450, since Kitamura ‘450 teaches in paragraph 32 that the use of sulfurized oil and fat outside the disclosed viscosity ranges imparts disadvantageous properties. 
With respect to iii), in lines 208-209 Kitamura discloses that the water used to dilute the composition can be deionized water, which has zero or near-zero hardness, within the range recited in claim 13. Additionally, as discussed above, Lightcap discloses that nonionic surfactants having an HLB of 11 to 13 ensure dispersibility of the composition into a wide range of water hardnesses. It therefore would have been further obvious to one of ordinary skill in the art to dilute the composition of Kitamura, Lightcap, and Kitamura ‘450 with water having a hardness in a range within or overlapping the range recited in claim 13, since Lightcap discloses that a wide range of water hardnesses are suitable when the claimed surfactant is present. 
With respect to iv), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-2 and 4-15 are rendered obvious by Kitamura, Lightcap, and Kitamura ‘450.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, Lightcap, and Kitamura ‘450 as applied to claims 1-2 and 4-15 above, and further in view of Takagi (U.S. PG Pub. No. 2015/0299599).
The discussion of Kitamura, Lightcap, and Kitamura ‘450 in paragraph 3 above is incorporated here by reference. Kitamura, Lightcap, and Kitamura ‘450 disclose a metalworking oil composition meeting the limitations of claim 1 and comprising a hydroxy unsaturated fatty acid polymer, nonionic surfactant, and secondary amine, but do not disclose the specific compounds recited in newly added claims 16-18.
In paragraphs 18-26 Takagi discloses a metalworking oil composition. In paragraphs 20 and 32-36 Takagi discloses that the composition comprises a dehydration-condensed fatty acid of ricinoleic acid and a dehydration-condensed fatty acid between a ricinoleic acid dehydration-condensed fatty acid and a carboxylic acid, where the carboxylic acid can be a monocarboxylic acid (monovalent carboxylic acid, paragraphs 35-36), meeting the limitations of components (C11) and (C12) of claim 16.
In paragraphs 26 and 48-53 Takagi discloses that the metalworking oil composition comprises a nonionic surfactant which can be a fatty acid alkanol amine (paragraph 52), as recited in claim 17. Takagi also discloses in paragraph 52 that the nonionic surfactant can be a fatty acid ester of an alkylene oxide adduct of a polyhydric alcohol, also as recited in claim 17.
In paragraphs 22-25 and 40-47 Takagi discloses that the metalworking oil composition further comprises an alkanolamine, and in paragraph 46 discloses various N-alkylethanolamine, N-alkylpropanolamine, and N-alkylbutanolamine species meeting the limitations of claim 18 as suitable alkanolamines.
The inclusion of the dehydration-based polycondensates of ricinoleic acid of Takagi as the ricinoleic acid polymer in the composition of Kitamura, Lightcap, and Kitamura ‘450 meets the limitations of claim 16. The use of the fatty acid alkanol amine or fatty acid ester of an alkylene oxide adduct of a polyhydric alcohol of Takagi as the nonionic surfactant of Kitamura, Lightcap, and Kitamura ‘450 meets the limitations of claim 17. The use of the alkanolamines of Takagi as the secondary amines of Kitamura, Lightcap, and Kitamura ‘450 meets the limitations of claim 18. It would have been obvious to one of ordinary skill in the art to include the dehydration-based polycondensates of ricinoleic acid, fatty acid alkanol amine or fatty acid ester of an alkylene oxide adduct of a polyhydric alcohol, and secondary alkanolamines of Takagi in the composition of Kitamura, Lightcap, and Kitamura ‘450, since Takagi teaches in paragraphs 27 and 66 that metalworking oil compositions comprising the disclosed components have advantageous properties.

Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive for the following reasons:
1) Applicant argues that the cited references do not teach the sulfurized esters represented by formula (a-1) of amended claim 1. However, claim 1 recites a sulfur compound (A) selected from the group consisting of a sulfurized fat and oil and a sulfurized ester. As discussed in the rejection, Kitamura and Kitamura ‘450 disclose a sulfurized fat and oil having a viscosity overlapping the claimed range. The cited therefore need not disclose a sulfurized ester of formula (a-1) in order to render the amended claims obvious.
2) Applicant argues that Kitamura does not disclose unsaturated fatty acid monomers including a hydroxyl group on the backbone of the acids. However, as discussed in the rejection, Kitamura discloses in line 99 that the unsaturated fatty acid can be ricinoleic acid, which does have a hydroxyl group, and which is specifically disclosed in paragraph 38 on page 26 of the current specification as a hydroxy unsaturated fatty acid.
3) Applicant argues that the references do not disclose the ratio of nonionic surfactant to sulfur compound of amended claim 1. As discussed in the rejection, Kitamura discloses concentrations of surfactant and sulfur compound leading to a range of ratios encompassing the claimed range. Applicant argues that Kitamura fails to recognize the importance of the claimed range of ratios, or to teach the ratio as a result-effective variable, but the prima facie case of obviousness here does not rely on an optimization argument, but rather the fact that the range of ratios implied by the concentration ranges of Kitamura encompasses the claimed range of ratios, and “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
Applicant argues that the claimed ranges provide superior results, and points to the data supplied in the specification, but the data is clearly not sufficient to demonstrate unexpectedly superior results commensurate in scope with the claims, since the range of ratios exemplified in Tables 1 and 3 is substantially narrower than the claimed range, and the inventive examples contain specific components while the claims recite compositions comprising broad classes of components.
4) Applicant argues that the cited references do not disclose the claimed viscosity of the sulfur compound, but as discussed in the rejection, Kitamura ‘450 discloses that the sulfurized fat and oil has a viscosity of 100 mm2/s to 2000 mm2/s, overlapping the claimed range and rendering it obvious. Applicant argues that the range of Kitamura ‘450 is “very broad”, but does not provide any reasoning or legal precedent as to why the range of Kitamura ‘450 should be considered so broad that it does not render the claimed range obvious. Applicant argues that the viscosity of the sulfurized ester in the comparative examples of the data supplied in the specification is within the range of Kitamura ‘450 and gives inferior results, but as discussed above applicant has not provided sufficient evidence to demonstrate unexpectedly superior results commensurate with the claims, and it is also noted that the sulfur compound used in the comparative examples is a sulfurized ester, while Kitamura and Kitamura ‘450 utilize a sulfurized fat or oil.
5) Applicant argues that the metalworking oil composition of Kitamura requires a base oil selected from mineral oils, synthetic oils, and “fats and oils” (natural oils). It is noted that the amended claims do not place any limitation on the concentration of natural oils. It is also noted that Kitamura discloses a concentration of base oil overlapping the claimed range for mineral oils and synthetic oils. Kitamura therefore does not violate the proviso of claim 1 requiring that the claims comprise 15 mass% or less of a base oil selected from the group consisting or a mineral oil and a synthetic oil. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771